TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00471-CV




 
 
In re Chavela
Crain
 
 
D. H. a/k/a D. T., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 345th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-000099,
  
The Honorable Scott H.
  Jenkins, JUDGE PRESIDING




 



                                         O
  R D E R   T O   S H O W  
  C A U S E
PER CURIAM
                      This is a contempt
  proceeding ancillary to the appeal of D. H. a/k/a D. T. 
  The subject of this proceeding is court reporter Chavela Crain, who has failed to
  comply with this Court’s order to file the reporter’s record.
                      On August 9, 2012, we
  ordered Chavela Crain to file
  the record by August 20, 2012 and cautioned her that failure to
  file the record by that date could require her to show cause
  why she should not be held in contempt of court. 
                      Therefore,
  it is hereby ordered that Chavela
  Crain shall appear in person before this Court on Wednesday, September
  12, 2012, at 9:00AM, in the Third Court of Appeals courtroom, located on the
  first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in
  Austin, Travis County, Texas, to show cause why she should not be held in
  contempt and have sanctions imposed for her failure to obey our August 9,
  2012 order.  This order to show
  cause will be withdrawn and Ms. Crain
  will be relieved of her obligation to appear before this Court as ordered
  above if the Clerk of the Court receives the complete reporter’s record
  before September 4, 2012.
                      It is ordered on August
  23, 2012.
 
Before Chief Justice Jones, Justices
  Rose and Goodwin